Citation Nr: 1813079	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alan A. Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1960 to May 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim of entitlement to a rating in excess of 50 percent for major depressive disorder and denied entitlement to a TDIU.  

The Veteran testified at a January 2018 video conference hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected major depressive disorder is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is not shown.

2.  The Veteran's service-connected major depressive disorder has rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, and not in excess thereof, for the service-connected psychiatric disability have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130 (2017).

2.  The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

As the Board's decision to grant the Veteran's claim is completely favorable, no further discussion of the VCAA requirements is necessary.

II.  Increased Rating for Psychiatric Disorder

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9434, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V). Id.  
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).
III.  Major Depressive Disorder

The Veteran seeks a rating in excess of 50 percent for his major depressive disorder.   
The Veteran's service-connected major depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides:
A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.
A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130.
Again, the Veteran's service-connected major depressive disorder is currently rated as 50 percent disabling.  Therefore, to warrant a higher disability rating of 70 percent, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or to warrant a rating of 100 percent, the evidence would have to show total occupational and social impairment.
The record shows that after service, the Veteran worked as a warehouse material supervisor within a correctional facility until 2001.  See VA Form 21-8940.  The Veteran has a high school diploma and two years of college.  The Veteran contends that he has not worked a substantially gainful occupation since 2001.  Additionally, he claims that he left his last job because of his disability and that the demands of the position forced him into retirement due to the stress.  See January 2018 Board hearing.
In a March 2014 VA examination, the Veteran was diagnosed with an unspecified depressive disorder, which conformed to the DSM-5 criteria.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, and anhedonia as related to the Veteran's major depressive disorder.  The examiner also opined that that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the inability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication.  
In an April 2014 letter, the Veteran's psychologist, Dr. S.T., reported that the Veteran was receiving treatment for major depressive disorder and that he was actively participating in psychotherapy, with a reduction in his symptoms from severe to moderate level of depression.
In a February 2015 examination, the Veteran was diagnosed with major depressive disorder, moderate, which conformed to the DSM-5 criteria.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals which interfere with routine activities.  The examiner also stated that the Veteran reported a change in activities and social relationships that indicated a decline in function compared to the March 2014 VA examination.   The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity. 
The Veteran was most recently afforded a mental disorders examination in March 2016.  Upon examination, the Veteran was diagnosed with major depressive disorder.  The examiner also noted that the Veteran's symptoms were worse than in the previous VA examination.  Upon examination, the examiner noted that the Veteran had ongoing depressive symptoms and that he has had problems getting a job since his retirement in 2001.  The examiner further noted that the Veteran has trouble focusing as he cannot remember names of people.  He also has to write down everything that his wife asks him to do, or he will forget it.  More specifically, it was noted that he forgets to shower, forgets birthdays, and makes wrong turns when driving, even on familiar routes.  Upon examination, the Veteran denied suicidal or homicidal ideation, plan, or intent.   The Veteran reported that his job at the correctional facility was stressful and that he retired due to his service- connected major depressive disorder and due to physical limitations involving his back.  He further reported that he applied for jobs in 2001, but was not hired.  The examiner noted that due to the Veteran's ongoing problems with depression, it would be functionally difficult for him to function in an occupational environment.  Further, the examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.   
He also testified that he is unable to care for himself and that his wife has to remind him to change his clothes, get his hair cut, and to perform other personal hygiene tasks.  He further testified that he has spatial impairment and memory issues in that he could not remember how to drive from work to his home, even on familiar routes.  The Veteran also lost interest in fraternal masonry, although he was previously very active and served as an officer.  More specifically, he reported a lack of interest and motivation as well as feelings of anhedonia.  Lastly, and most notably, he testified that he has suicidal ideation.  
Here, the Board finds the evidence demonstrates that throughout the period on appeal, the Veteran's major depressive disorder resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.130, Diagnostic Code 9434.  More specifically, the evidence demonstrates that the Veteran's major depressive disorder was manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  
The Board notes that the March 2016 VA examiner found that the Veteran had deficiencies in work and mood, as well as difficulty with relationships.  The VA examiner further opined that the Veteran had deficiencies in most areas.  Additionally, the Veteran's testimony at the January 2018 hearing demonstrates same, with the additional criteria of suicidal ideation.  
Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence as a whole approximates the criteria for a disability rating of 70 percent for major depressive disorder.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
IV.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability. 38 C.F.R. § 4.16 (a)(3).

For a Veteran to prevail on a claim for a TDIU, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a Veteran is entitled to a TDIU, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

At the outset, the Board notes that the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16 (a).  As of June 17, 2003, the Veteran was service-connected for obstructive sleep apnea (50 percent); major depressive disorder (50 percent); interstitial lung disease with asbestos exposure (30 percent); tinnitus (10 percent); and hearing loss, left ear (0 percent).  The combined rating for the Veteran's service-connected disabilities is 70 percent.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, considering his education, experience and skills.

In this case, the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation consistent with his education and occupational experience because of his service-connected disabilities.

The Veteran served in the Army for twenty years, and during this time, his primary specialties included that of a chef, bachelor quarters manager, and wardroom supervisor.  

Here, the Veteran is no longer employed.  The last indication of the Veteran's employment was in 2001.  The Veteran indicated in his January 2016 Application for Increased Compensation Based on Unemployability that his major depressive disorder is the specific disability preventing him from securing or following any substantially gainful occupation.  At the time of application, the Veteran reported that he had been treated for major depressive disorder within the past 12 months.  The Veteran indicated that he had last worked in August 2001 and that he became too disabled to work in June 2013, at which time his disability affected full-time employment.  The Veteran further reported that he graduated from high school and attended college for two years.  He denied any other forms of education or training.  In the Remarks section of the Application, the Veteran reported that he retired due to stress and depressed mood, difficulty in establishing and maintaining effective work and social relationships. 

Following service, the Veteran worked as a cook supervisor then, most recently, as a warehouse material supervisor at a correctional facility for almost nineteen years.  His job responsibilities included that of ordering clothes, food, and other supplies for inmates, dispersing the supplies to the inmates, supervising staff, and meeting with individuals if the supplies were unable to be ordered due to a lack of funding.  The Veteran reported that the position created frustration, depression, and stress.  

In the Veteran's most recent VA examination, in March 2016, the examiner noted that the Veteran had ongoing depressive symptoms, marked with irritability, insomnia, anhedonia, and poor concentration.  The examiner also reported that due to the ongoing problems with depression, it would make it functionally difficult for him to work, particularly since he was asked to leave his last job due to his depression and irritability.  

In January 2018, the Veteran testified as to the circumstances surrounding his early retirement.  He specifically testified that he retired due to his service-connected major depressive disorder, as he was unable to cope with the frustrations and demands of the job.  He further testified that he tried to apply for a similar position, and even a security guard position, but that he was not hired.  He testified that his major depressive disorder played a major factor in him being unable to secure any gainful employment.  As a result, he gave up on seeking gainful employment.  He further testified that he has severe memory impairment and that his previous job was one that involved great attention to detail, the ability to follow up, and intense concentration to keep track of everything.  The Veteran further testified that his depression continues to worsen over the years to the point where he cannot focus, cannot remember things, and could not cope with the frustration and the demands of the job.  

The Board recognizes the Veteran's extensive history of employment.  However, the March 2016 VA examiner found that, despite the Veteran's educational and occupational history, that his major depressive disorder would make it functionally difficult for him to work.  Furthermore, the Veteran's testimony at the January 2018 hearing also shed light on the severe manifestations of his psychiatric disability, and further showed that it was unlikely and improbable that this Veteran could sustain the rigors of occupationally required levels of concentration, persistence, and pace.  Thus, based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected disabilities as he has an inability to concentrate, handle stressful work situations, adapt to a work-like setting, and interact with others.

Therefore, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16 (a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, and the medical evidence currently of record, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a disability rating of 70 percent for major depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU throughout the period on appeal is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


